Generally speaking, "an injury to an employee may be said to arise `in the course of his employment,' when it occurs within the period of his employment, at a place where he reasonably may be, and while he is reasonably fulfilling the duties of his employment, or is engaged in doing something incidental to it." Larke v. Hancock Mutual Life Ins. Co.,90 Conn. 303, 97 A. 320; Mann v. Glastonbury KnittingCo., 90 Conn. 116, 119, 96 A. 368.
The controlling question here presented is whether *Page 277 
Richards, the plaintiff, when injured, was actually doing the work he was employed to do, or whether he was doing something substantially different. He was injured while on duty, in his working hours, when waiting for an opportunity to continue his service of employment. The accident occurred when the plaintiff was at a place where he might reasonably be. There was no turning aside upon his part, no attempt to serve ends of his own.
The fact that he fell asleep, under the circumstances set forth in the finding, was not decisive of his claim. This at the most was negligence, and our Compensation Act of 1913 expressly provides that in an action to recover damages for injuries sustained by an employee, arising out of and in the course of his employment, it shall not be a defense that the injured employee was negligent.
   There is no error.
In this opinion the other judges concurred.